United States Court of Appeals
                     For the First Circuit


No. 12-1178

                 VÍCTOR OMAR PORTUGUÉS-SANTANA,

                      Plaintiff, Appellee,

                               v.

        REKOMDIV INTERNATIONAL INC. AND RICHARD DOMINGO,

                     Defendants, Appellants,

                               v.

                   JAIME-ALBIZU LAMBOY-RILEY,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on July 29, 2013 is amended
as follows:

     On page 14, footnote 6, line 4, remove quotation mark.